Name: Council Directive 85/321/EEC of 12 June 1985 amending Directive 80/215/EEC as regards certain measures relating to African swine fever
 Type: Directive
 Subject Matter: trade policy;  agricultural policy;  agricultural activity;  means of agricultural production;  health;  international trade
 Date Published: 1985-06-28

 Avis juridique important|31985L0321Council Directive 85/321/EEC of 12 June 1985 amending Directive 80/215/EEC as regards certain measures relating to African swine fever Official Journal L 168 , 28/06/1985 P. 0039 - 0040 Finnish special edition: Chapter 3 Volume 18 P. 0200 Spanish special edition: Chapter 03 Volume 35 P. 0172 Swedish special edition: Chapter 3 Volume 18 P. 0200 Portuguese special edition Chapter 03 Volume 35 P. 0172 *****COUNCIL DIRECTIVE of 12 June 1985 amending Directive 80/215/EEC as regards certain measures relating to African swine fever (85/321/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 100 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Directive 80/215/EEC (4), as last amended by Directive 81/476/EEC (5), lays down the health requirements to be fulfilled by meat products intended for intra-Community trade; Whereas, even if it occurs only exceptionally in certain parts of the territory of the Community, African swine fever constitutes a risk of contamination to the pig herds of the Member States; whereas rules should therefore be established laying down protective measures to be applied in intra-Community trade in pigmeat products which have not undergone treatment to destroy the virus of the disease, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 80/215/EEC is hereby amended as follows: 1. The following subparagraph is added to Article 7 (1): 'However, where the disease in question is African swine fever, Article 7a shall apply.' 2. The following Article is inserted: 'Article 7a 1. A Member State in whose territory African swine fever has been recorded within the previous 12 months shall not export to the territory of other Member States pigmeat products other than those having undergone the treatment referred to in Article 4 (1) (a). It may be decided, in accordance with the procedure laid down in Article 8, that the provisions of the first subparagraph shall not apply to one or more parts of the territory of the Member State concerned. This derogation shall not preclude recourse to Article 7 should one or more cases of African swine fever re-occur in the above part or parts of territory. 2. Where there is an outbreak of African swine fever in the territory of a Member State where the disease has not been recorded for at least 12 months, it may be decided, in accordance with the procedure laid down in Article 8, that the provisions of paragraph 1 shall apply exclusively to a part of territory concerned. Pending this decision, and without prejudice to Article 7, the Member State concerned shall ensure the immediate prohibition of export to the other Member States of pigmeat products from the part of territory in which the epizootic disease has been recorded. The criteria laid down in Article 7b (2) shall be taken into account in determining that part of the territory. One or more cases of African swine fever on a part of a Member State's territory which is not geographically linked to the main part of that Member State's territory shall not prevent the application of the first subparagraph. The conditions prerequisite to the application of the first subparagraph shall still be deemed to be fulfilled if the following conditions have been fulfilled: (i) the outbreak or outbreaks recorded on the occurrence of African swine fever referred to in the first subparagraph was or were eradicated in the shortest possible period of time; (ii) the new outbreak, which forms the subject of a fresh request for a decision, as provided for in the first subparagraph, is not connected epidemiologically with the outbreak or outbreaks referred to in (i). 3. Decisions to lift measures applied under paragraph 2 shall be taken in accordance with the procedure laid down in Article 8.' 3. The following Article is inserted: 'Article 7b 1. For the purposes of defining the parts of territory referred to in Article 7a (1), particular account shall be taken of: - the methods used to control and eradicate African swine fever, - the absence of the disease for at least 12 months, recorded by all the methods of detection, including serological surveys, - the surface area of the parts of territory and their administrative and geographical boundaries, - the protective measures taken to prevent the contamination or recontamination of pig herds, - the measures taken to control the movement of pigs. 2. For the purposes of defining the parts of territory referred to in Article 7a (2), particular account shall be taken of: - the methods used to combat the disease, in particular the elimination of pigs from holdings which are infected, contaminated or suspected of contamination, - the surface area of the parts of territory and their administrative and geographical boundaries, - the incidence of the disease and its tendency to spread, - the measures taken to prevent the disease from spreading, - the measures taken to restrict and control the movement of pigs both inside and outside the part of territory concerned; and, in the case of non-application of prohibition measures to certain products: - the treatment to which the products have been subjected, - the manufacturing dates, and - the measures taken to determine and guarantee the date of manufacture.' Article 2 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive not later than 1 January 1986. They shall forthwith inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Luxembourg, 12 June 1985. For the Council The President C. DEGAN (1) OJ No C 272, 12. 10. 1984, p. 6. (2) OJ No C 12, 14. 1. 1985, p. 127. (3) OJ No C 44, 15. 2. 1985, p. 4. (4) OJ No L 47, 21. 2. 1980, p. 4. (5) OJ No L 186, 8. 7. 1981, p. 20.